DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 18-20) in the reply filed on August 5, 2022 is acknowledged.
Claims 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2022.

Specification
The disclosure is objected to because of the following informalities: the Background of the Invention section of the specification should be updated to reflect that U.S. Patent Application No. 14/248,893 has been patented.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, respectively, of U.S. Patent No. 8,738,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  For example, the microburst stimulation parameters delivered in response to detection of a cardiac cycle are within the same scope.
Claims 1, 11, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 17-19 of U.S. Patent No. 8,280,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  The claims of the application and the patent detail the differences, and a table is provided correlating the rejected claims.
Application
Patent
1
7
11
18, 19
18
17



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “determining an inhibition phase of the respiratory cycle” and “not applying the pulsed electrical signal during the inhibition phase of the respiratory cycle”.  The originally filed specification provides insufficient support for one in the art to understand the “inhibition phase of the respiratory cycle” or how to not apply the pulsed electrical signal during that inhibition phase of the respiratory cycle.
Claim 13 recites the limitation, “detecting the portion of the cardiac cycle of the patient by sensing electrical activity on the vagus nerve”.  A review of the originally filed specification does not provide sufficient support for one in the art to understand how the sensing of electrical activity indicates a portion of the cardiac cycle.  No algorithm, formula or relationship is provided to correlate the sensing of electrical activity on the vagus nerve to the cardiac cycle.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “high frequency component of a HRV power spectrum”.  The abbreviation HRV is not defined by the claims or specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155).
Regarding claims 1-3, De Ridder discloses a method of treating a medical condition ([0049]) in a patient comprising: applying to a vagus nerve ([0058]) of the patient, a pulsed electrical signal comprising a plurality of microbursts ([0059]), wherein each microburst is characterized by: from 2 to 20 pulses per microburst (“the burst stimulus comprises at least two spikes” [0059]); an interpulse interval between adjacent pulses of the microburst is about 1 to about 20 milliseconds (“the interval between spikes can be about 0.5 milliseconds to about 100 milliseconds” [0059]); and a microburst duration of less than 1 second (“burst stimulus has a duration in the range of about 10 milliseconds to about 5 seconds” [0059]); and wherein each microburst is separated from an adjacent microburst by an interpulse period of at least 100 milliseconds (“inter-burst interval has a duration in the range of about 5 milliseconds to about 5 seconds” [0059]).  De Ridder does not expressly disclose detecting a portion of a cardiac cycle of the patient and applying the stimulation in response to the detection of the portion of cardiac cycle.  Ben-David et al. teaches it is well known in the art to use a detected portion of the cardiac cycle (“heart rate variability”, “ECG readings”) to determine when to apply stimulation to the vagus nerve ([0333]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to monitor the cardiac cycle and deliver stimulation to the vagus nerve in response to the detection of the cardiac cycle as taught by Ben-David et al. in order to provide a better feedback response to sensed conditions of the patient.
Regarding claims 8-9, De Ridder discloses applying a second pulsed electrical signal to the vagus nerve without reference to the cardiac cycle of the patient, where the second pulsed electrical signal is not a microburst signal ([0062]).

Claims 4-6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155) as applied to claims 1-3, 8-9 above, and further in view of David et al. (US PG Pub 2004/0193231).
Regarding claims 4-6, De Ridder does not expressly disclose determining an inhibition phase of the cardiac cycle and the applying further comprises not applying the pulsed electrical signal during the inhibition phase of the cardiac cycle.  David et al. teaches determining an inhibition phase of the cardiac cycle (“other feature of an ECG” [0115]) and the applying further comprises not applying the pulsed electrical signal during the inhibition phase of the cardiac cycle ([0158]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to deliver the pulsed electrical signal at a time period that is not during an inhibition phase of the cardiac cycle, such as the P-wave or R-wave in order to help result in a greater hear-rate-lowering effect ([0436]).

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155) as applied to claims 1-3, 8-9 above, and further in view of Maschino et al. (US PG Pub 2007/0179557).
Regarding claim 7, De Ridder does not expressly disclose sensing a temperature of the patient wherein applying comprises applying the pulsed electrical signal in response to the temperature of the patient. Maschino et al. teaches utilizing temperature sensing elements in addition or alternatively to heart rate sensor elements to trigger active stimulation of the vagus nerve ([0056]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to trigger the vagus nerve stimulation in response to a detected temperature of the patient as taught by Maschino et al. in order to enable a allow for detection of more conditions/characteristics  of physiological responses ([0100]).

Claims 10-11, 18-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155) as applied to claims 1-3, 8-9 above, and further in view of Shelchuk (US PG Pub 2004/0199210).
Regarding claims 10-11, 18-19, De Ridder does not expressly disclose detecting a portion of a respiratory cycle of the patient and applying the pulsed electrical signal after a delay period following detection of beginning of inspiration and not applying the pulsed electrical signal for a period of from a remaining portion of the same respiratory cycle to one or more subsequent respiratory cycles.  Shelchuk teaches it is important not to deliver stimulation during the inspiration phase of a respiratory cycle, and instead to deliver the stimulation to the vagus nerve after a delay period following the inspiration period (“postinspiration”) as cardiac vagal neurons receive inhibitory synaptic input during inspiration and excitatory synaptic input during exhalation ([0149]).  Shelchuk further teaches stimulation is therefore delivered postinspiration and in synchrony with cardiac events ([0132]) in order to stimulate the parasympathetic response in an excitatory manner.  It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to deliver the pulsed stimulation during a delay period following detection of inspiration as taught by Shelchuk in order to more effectively stimulate the parasympathetic response in an excitatory manner.  

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155) as applied to claims 1-3, 8-9 above, and further in view of Street (US Pat 6,115,627).
Regarding claim 12, De Ridder does not expressly disclose wherein the detecting comprises detecting a portion of a respiratory cycle of the patient and using a high frequency component of a HRV power spectrum to determine when inspiration occurs.  Street teaches it is known in the art to use a high frequency component of a spectral analysis of the heart’s R-R intervals to determine the respiratory cycle (col. 1, lines 38-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to try using a high frequency component of a HRV power spectrum to determine when the inspiration of a respiratory cycle occurs as taught by Street as it is a well-known technique for determining such a parameter, would not alter the operation of the device, and the results of such a determination would have been reasonably predictable.

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155) as applied to claims 1-3, 8-9 above, and further in view of Adkins et al. (US Pat 5,928,272).
Regarding claim 13, De Ridder does not expressly disclose the detecting comprises detecting the portion of the cardiac cycle of the patient by sensing electrical activity on the vagus nerve and initiating a therapeutic signal when the electrical activity increases.  Adkins et al. teaches it is known in the art to determine at least a portion of the cardiac cycle of a patient by sensing the electrical waveform of the vagus nerve (col. 4, lines 24-47) and an increase in electrical activity would trigger a delivery of a therapeutic signal (col. 4. Line 56 to col. 5, line 60).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to try monitoring the electrical activity of the vagus nerve for monitoring cardiac activity, as Adkins et al. teaches this technique is known in the art, doing so would reduce the number of implantation sites (heart) for the patient during surgery, and the results of such a modification would have been reasonably predictable.

Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US PG Pub 2006/0095090) in view of Ben-David et al. (US PG Pub 2006/0206155), Shelchuk (US PG Pub 2004/0199210) as applied to claims 10-11, 18-19 above, and further in view of Street (US Pat 6,115,627).
Regarding claim 20, De Ridder does not expressly disclose wherein the detecting comprises detecting a portion of a respiratory cycle of the patient and using a high frequency component of a HRV power spectrum to determine when inspiration occurs.  Street teaches it is known in the art to use a high frequency component of a spectral analysis of the heart’s R-R intervals to determine the respiratory cycle (col. 1, lines 38-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify De Ridder to try using a high frequency component of a HRV power spectrum to determine when the inspiration of a respiratory cycle occurs as taught by Street as it is a well-known technique for determining such a parameter, would not alter the operation of the device, and the results of such a determination would have been reasonably predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792